Title: To Alexander Hamilton from Elias B. Dayton, 18 November 1799
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town 18th. November 1799
          
          I have been honored with your letter of the 13th. Instant & feel much surprize at the information given by Coll. Smith.
          On the 4th. of this month I contracted, by Coll. Smith’s written order, for 100 loads of Stone with the privilege of extending the number of loads as the Commandant should require, in consequence of which more than two hundred loads have already been delivered & those much faster than they could be used. I had not before this, heared a single complaint of the want of that article.
          I received also on the 8th. Instant a written order for the furnishing of 350 Bushels Lime which was immediately complied with. With respect to Bricks I observe that I never had received an order to furnish one, nor could I ever learn from any conversation which I had with Coll. Smith, that the quantity wanted was finally determined or even the plan of building the Chimneys yet adopted, until a few days ago, when Coll. Smith expressed some surprize at not having received the Bricks and upon my remarking that I had ascertained where the article might be had on the best terms & had been some time waiting in expectation of receiving his order for the procureing them, he replied that a general order which he issued in October stateing “that the Bricks & Stone for the Huts would be furnished by the Contractor”—should have been known by me & considered as a sufficient voucher for my provideing them.
          You will judge Sir, whether it is to be understood that the Contractor is acquainted with all the general orders issued in Camp & whether if even that was the case, it would be my business to make the calculation of materials wanted & procure them without an official requisition of the Commandant & the more especially after having before received such an order for the Lime & Stone, specifying particularly the quantities of each.
          Agreeably to your instructions of ye. 2d Instant I purchased a Waggon & four horses for acct. of the U. States & sent them with Genl. Pinckney’s baggage as far as Philadelphia but as the size of the Waggon was found insufficient to receive the additional quantity of baggage which was to be taken from thence, the Deputy Qr. Master Genl. found it necessary to procure a larger one & returned that, together with the horses, to me with directions to employ it for the use of the U. States in this quarter. Be pleased to signify to me your wish as to the disposal of them so as to be most useful.
          I am sir with the greatest respect Your very humbl. servt.
          
            E. B. Dayton.
          
          Major General Hamilton.
        